Filed 02/15/19                                        Case 16-10015                                                      Doc 585



             1    Ashley M. McDow (245114)
                  FOLEY & LARDNER LLP
             2    555 S. Flower St., Suite 3300
                  Los Angeles, CA 90071
             3    Telephone:    213.972.4500
                  Facsimile:    213.486.0065
             4    Email:        amcdow@foley.com
             5
                  Attorneys for Debtor,
             6    SOUTHERN INYO HEALTHCARE DISTRICT
             7

             8                               UNITED STATES BANKRUPTCY COURT
             9                                  EASTERN DISTRICT OF CALIFORNIA
            10                                             FRESNO DIVISION
            11
                  In re                                                 Case No.: 2016-10015
            12
                  SOUTHERN INYO HEALTHCARE                              Chapter 9
            13    DISTRICT,
                                                                        FL-003
            14                        Debtor.
                                                                        Date: N/A
            15                                                          Time: N/A
                                                                        Place: Dept. A, Ctrm 11
            16                                                                 U.S. Bankruptcy Court
                                                                               2500 Tulare Street
            17                                                                 Fresno, CA 93721

            18      DECLARATION OF ASHLEY M. MCDOW IN SUPPORT OF DEBTOR’S EX PARTE
                          MOTION TO FILE DOCUMENTS UNDER SEAL RELATING TO
            19                MOTION TO DISQUALIFY ASHLEY M. MCDOW AND
                              FOLEY & LARDNER AS ATTORNEYS FOR DEBTOR
            20
                   I, the undersigned, hereby declare as follows:
            21

            22                 1. I am licensed to practice law in California. I am admitted to practice before the United

            23    States District Court of the Eastern District of California. I am an attorney with Foley & Lardner LLP,

            24    counsel for Southern Inyo Healthcare District, in relation to the Motion to Disqualify Ashley M.
            25    McDow and Foley & Lardner as Attorneys for the Debtor (the "Motion").
            26
                                2.        I have personal knowledge of the matters stated in this declaration. If the
            27
                  Court or a party called on me to do so, I could and would competently testify to these facts under oath.
            28
                                                                     -1-
                   DECLARATION OF ASHLEY M. MCDOW IN SUPPORT OF EX PARTE MOTION TO FILE DOCUMENTS UNDER SEAL RELATING TO
                                      MOTION TO DISQUALIFY ASHLEY M. MCDOW AND FOLEY & LARDNER AS ATTORNEYS FOR DEBTOR
          4849-2231-9240.1
Filed 02/15/19                                           Case 16-10015                                                           Doc 585



             1    I submit this declaration in support of the Ex Parte Motion to File Documents under Seal Relating to
             2    the Motion.
             3
                                  3. The Debtor will be filing an Objection (the “Objection”) to the Motion on or about
             4
                  February 20, 2019, as provided in this Court's Corrected Order dated January 14, 2019 [Doc No.
             5
                  568]. In support of the Objection, the Debtor will be submitting legal invoices generated by Baker &
             6

             7    Hostetler (“Invoices”), which I understand Healthcare Conglomerates Associates, LLC and Vi

             8    Healthcare Finance, Inc. (collectively, the “Movants”) assert contain attorney-client privileged and/or

             9    confidential information. In order to preserve any attorney-client privileged and/or confidential
            10
                  information in those documents, and pursuant to this Court’s order at the December 19, 2018 hearing
            11
                  in this matter, the Debtor respectfully requests that it be permitted to file the Invoices under seal.
            12
                             I declare under penalty of perjury that the foregoing statements are true and correct and that if
            13
                   called as a witness herein I could and would competently testify thereto, and that this declaration was
            14

            15     executed on February 15, 2019 at San Francisco, California.

            16
                                                                      _/s/ Ashley M. McDow____________
            17
                                                                      Ashley M. McDow
            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
                                                                        -2-
                   DECLARATION OF ASHLEY M. MCDOW IN SUPPORT OF EX PARTE MOTION TO FILE DOCUMENTS UNDER SEAL RELATING TO
                                         MOTION TO DISQUALIFY ASHLEY M. MCDOW AND FOLEY & LARDNER AS ATTORNEYS FOR DEBTOR
          4849-2231-9240.1
